       Case 1:18-cv-11981-ALC-BCM Document 34 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               6/11/20

MOORE, JR. ,

                                  Plaintiff,
                                                                18-cv-11981 (ALC)
                      -against-
                                                                ORDER
RUDDER ET AL.,

                                  Defendants.



ANDREW L. CARTER, JR., United States District Judge:

       The court is in receipt of the parties’ stipulation for voluntary dismissal. The parties should

resubmit the stipulation to comply with Fed. R. Civ. P. 41(a)(1)(A)(ii).

SO ORDERED.

Dated: June 11, 2020                            ___________________________________
       New York, New York                                   ANDREW L. CARTER, JR.
                                                            United States District Judge
